      Case 2:19-cv-10490-SSV-DMD Document 1 Filed 05/16/19 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

ROBERT ANCIRA                                             CIVIL ACTION

VERSUS                                                    CASE NO.:

CITY OF NEW ORLEANS                                       SECTION:

                                                          MAGISTRATE:

  PETITION FOR DECLARATORY JUDGMENT AND FOR DAMAGES

      NOW INTO COURT, through undersigned counsel, comes, Plaintiff

Robert Ancira, a full age resident of the Parish of Orleans, State of Louisiana,

which Plaintiff brings Petition against the City of New Orleans. Plaintiff

respectfully avers as follows, to-wit:

                                         1.

      The Jurisdiction of this Court arises under 28 U.S.C. Sec. 1331 (Federal

Question Jurisdiction) and pursuant to 28 U. S. C. 1367 (Supplemental Jurisdiction

for pendent state law claims.)

                                         2.

      Venue is proper in this Court in that this action involves a Federal Question.




                                         1
      Case 2:19-cv-10490-SSV-DMD Document 1 Filed 05/16/19 Page 2 of 8




                                         3.

      Venue is also proper in that the defendant, City of New Orleans, is the

location wherein all substantive events related to these proceedings occurred.

                                     PARTIES

                                         4.

      Plaintiff, Robert Ancira, is a full age resident of the Parish of Orleans, State

of Louisiana, domiciled at 2110 General Pershing, New Orleans, Louisiana 70115.

                                         5.

      Made Defendant is the City of New Orleans, a political subdivision of the

State of Louisiana, being co-terminus with the Parish of Orleans, State of

Louisiana.

                          FACTUAL BACKGROUND

                                         6.

      Plaintiff, Robert Ancira, owns real property in the City of New Orleans,

Parish of Orleans, bearing the municipal number 1323 Amelia Street, New

Orleans, Louisiana.

                                         7.

      The zoning attributable to the subject property was at the time of acquisition,

                                          2
        Case 2:19-cv-10490-SSV-DMD Document 1 Filed 05/16/19 Page 3 of 8




Medical Services District.
                                          8.

        The zoning above referred to allowed the subject property to be used for the

following purposes: Medical Services:

   a. Any use permitted in the RM-2 Multiple-Family Residential District.
   b. Hospitals.
   c. Clinics.
   d. Office of physicians, surgeons, dentists, psychiatrists, physiotherapists, or
      practitioners in related specialties.
   e. Parking lots.
   f. Parking garages.
   g. Pharmacies, drug stores, beauty parlors, barber shops, banks, flower shops,
      and retail shops dispensing medical or surgical supplies.
   h. Standard or cafeteria restaurants but not drive-in or fast food restaurants.
   i. Tourist homes.
   j. Dormitories.
   k. Hotels and motels containing not more than 100 rooms.
   l. Medical educations buildings when on a site of two acres, or one city square
      whichever is the lesser.
   m. Public or private elementary, junior or senior high schools.
   n. Child or adult day care centers.
   o. Residential care center.
                                            9.

        The Defendant City of New Orleans passed a new Comprehensive Zoning

Ordinance wherein the zoning of the subject property was changed from Medical

Services District to RD-2, meaning the subject property could no longer be used

for the purposes set forth in paragraph eight above.

                                          3
      Case 2:19-cv-10490-SSV-DMD Document 1 Filed 05/16/19 Page 4 of 8




                                         10.

      No pre-adoption or post-adoption due process notice of the zoning change of

the subject property was provided to the Plaintiff herein.

                                         11.

      Plaintiff only became aware of the zoning change when applying for a

permit to use the property in a manner allowed under the prior zoning but denied

under the new Comprehensive Zoning Ordinance.

                                         12.

      Plaintiff attempted to have Medical Services Zoning use of the subject

property approved by the Defendant, City of New Orleans, to no avail.

                                         13.

      On information and belief, the Orleans Parish Assessor has assessed the

subject property continually and the Defendant, City of New Orleans, has

continually charged taxes on the subject property based on its higher value in that

the Medical Services District zoning suggested would allow substantial

commercial use of said property.




                                          4
      Case 2:19-cv-10490-SSV-DMD Document 1 Filed 05/16/19 Page 5 of 8




                                          14.


      Defendant, City of New Orleans failed to provide Plaintiff, Robert Ancira,

with either timely or untimely due process notice as to the change of zoning and

subsequent restriction of use of the subject property from the allowable usage at

the time Plaintiff acquired the subject property as suggested in paragraph 8 above

to the more restrictive use allowed under the new Comprehensive Zoning

Ordinance.

                                          15.


      Plaintiff has exhausted any possible City of New Orleans administrative

remedies to no avail in attempting to have the allowable use of the property remain

under Medical Services District zoning.

                                  COUNT ONE

                                          16.

      Plaintiff is entitled to have the subject property revert to the Medical

Services District zoning in that Plaintiff has never received due process notice of,

as opposed to the RD-2 zoning of the property under the new Comprehensive

                                           5
      Case 2:19-cv-10490-SSV-DMD Document 1 Filed 05/16/19 Page 6 of 8




Zoning Ordinance without due process notice to Plaintiff to allow itself the

availability of action to protect its interests.

                                            17.

       Plaintiff is entitled to a refund of all taxes, interest and, penalties reasonable

in the premises charged based on the value of the property with Medical Service

District zoning as opposed to its lower value with RD-2 zoning.


                                     COUNT TWO

                                            18.

       Plaintiff is entitled to a declaratory judgement that the zoning of the subject

property shall revert to Medical Service District in that the zoning could not

lawfully change without due process notice and the right to be heard in opposition

being provided to Plaintiff.

                                            19.

       There is no remedy outside of this Untied States District Court to gain

redress for the complained of zoning change without due process notice having

first been provided, which such action amounts to a “taking” by the Defendant,

City of New Orleans, without due process notice.


                                             6
      Case 2:19-cv-10490-SSV-DMD Document 1 Filed 05/16/19 Page 7 of 8




                                COUNT THREE

                                         20.

      Plaintiff, Robert Ancira, is entitled to recover from Defendant, City of New

Orleans, all amounts paid beyond what would be due in taxes on the subject

property based on the tax bill on the subject property not being adjusted to reflect

the lower value of the property under the more restrictive zoning the Defendant,

City of New Orleans, has now placed against the subject property.

                                 COUNT FOUR

                                         21.

      Plaintiff, Robert Ancira, is entitled to damages reasonable in the premises

against Defendant, City of New Orleans, for the difference between the value of

the subject property with Medical Services District Zoning as opposed to the value

of the same property with RD-2 zoning.

                                  COUNT FIVE

                                         22.



                                          7
      Case 2:19-cv-10490-SSV-DMD Document 1 Filed 05/16/19 Page 8 of 8




      Plaintiff, Robert Ancira, is entitled to a declaratory zoning judgment that the

zoning on the subject property is, in fact, Medical Services District, the zoning

Plaintiff was last made aware of via due process notice.

      Plaintiff, Robert Ancira, prays for all specific, general and equitable relief

sought herein that is available through this Court in addition to the specific

requests for relief herein contained.


                                        Respectfully submitted,
                                        /s/ ERIC OLIVER PERSON
                                        ERIC OLIVER PERSON, BAR NO. 10530
                                        1539 Jackson Avenue, Suite 100
                                        New Orleans, Louisiana 70130
                                        Telephone: (504) 561-8612
                                        Facsimile: (504) 561-8615
                                        E-mail: eric@eoplaw.net
                                        Attorney for Petitioner

The City of New Orleans
Through the City Attorney
1300 Perdido Street
City Hall, 5th Floor
New Orleans, Louisiana 70112




                                          8
